DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 03/08/2021, with respect to claims 1, 3, 8 have been fully considered and are persuasive in light of the amendment with regards to 35 U.S.C 112(b) and the language of “as the concentration of the oxygen-containing fuel increases”.  The rejection of claims 1, 3, 8 has been withdrawn. 
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant states: “Ukai’s oxygen concentration in the raw material is different from the concentration of the oxygen-containing fuel as recited in claim 1.”
Examiner respectfully disagrees. Claims 1 and 8 recite “a concentration of the oxygen-containing fuel” and “a concentration of oxygen-containing fuel”. While Ukai does not disclose detection of total concentration of the fuel, the claims require “a concentration of the fuel”, and an oxygen concentration of the fuel reads on the claims and is interpreted as such in the Office Action dated 12/08/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 require a controller programmed to and a method of increasing a thermal dose/operation amount of the heating device or reducing an operation amount/supply amount of the actuator as the concentration of the oxygen-containing fuel increases. However, neither paragraph [0074] of the Specification nor the rest of the Specification appears to support a method or program of increasing a thermal dose or decreasing a supply/operation amount as the concentration of the oxygen-containing fuel increases. There appears to be support for increasing or decreasing an operation amount according to set concentration thresholds [Figure 8], but not for changes as the concentration of the oxygen-containing fuel increases. 
Likewise, in claim 3, there appears to be support for reducing the supply amount of the mixed gas to the reformer according to set temperature difference thresholds [0083, 0085, Figure 3], but not for changes as a temperature difference between temperature of the mixed gas and temperature of the fuel gas decreases.  
Allowable Subject Matter
Claims 1-8 would be found allowable if the rejections under 35 U.S.C. 112(a) are overcome. Previously cited prior art reference Ukai discloses a control method for first and second states of oxygen concentration [Abstract], but not as the concentration of the oxygen-containing fuel increases as required by the claims. This would require a different method and a different controller program configured to carry out said method. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725